—Judgment, Supreme Court, Bronx County (Ira Globerman, J., at suppression hearing; Dominic Massaro, J., at jury trial and sentence), rendered September 13, 1996, convicting defendant of two counts of kidnapping in the first degree, and sentencing him to concurrent terms of 15 years to life, unanimously affirmed.
Defendant’s suppression motion was properly denied. The identification of defendant was spontaneous and not tainted by any unduly suggestive police action.
Defendant’s remaining claims are indistinguishable from claims raised and rejected on the codefendant’s appeal (People v Camposano, 269 AD2d 168), and we reach the same conclusions herein. Concur — Williams, J. P., Ellerin, Lerner, Andrias and Friedman, JJ.